Case 2:16-cv-06603-PSG-PLA Document 234-3 Filed 12/02/19 Page 1 of 5 Page ID
                                 #:8271
Case 2:16-cv-06603-PSG-PLA Document 234-3 Filed 12/02/19 Page 2 of 5 Page ID
                                 #:8272
Case 2:16-cv-06603-PSG-PLA Document 234-3 Filed 12/02/19 Page 3 of 5 Page ID
                                 #:8273
Case 2:16-cv-06603-PSG-PLA Document 234-3 Filed 12/02/19 Page 4 of 5 Page ID
                                 #:8274
Case 2:16-cv-06603-PSG-PLA Document 234-3 Filed 12/02/19 Page 5 of 5 Page ID
                                 #:8275
